           Case 3:15-cr-00038-RCJ-WGC Document 58 Filed 01/04/21 Page 1 of 1



1

2

3
                                UNITED STATES DISTRICT COURT
4

5
                                        DISTRICT OF NEVADA

6

7    UNITED STATES OF AMERICA,                      ) Case No.: 3:15-CR-00038-RCJ
                                                    )
8                                                   )
                           Plaintiff,               )
9                                                   )
     vs.                                            ) ORDER
10                                                  )
     LEE OROZCO,                                    )
11                                                  )
                                                    )
12                         Defendant.               )
                                                    )
13

14
            Pursuant to the Status Report (ECF No 57), on January 4, 2021 Mr. Orozco was accepted
15
     into Ridge House and his treatment is expected to last approximately 5 months. Mr. Orozco’s
16
     Zoom Video Revocation of Supervised Release hearing is currently set for 12:30 P.M., Monday,
17

18   January 11, 2021, and the parties are asking that the hearing be continued to June 21, 2021.
19   Accordingly,
20
            IT IS HEREBY ORDERED that the Video Revocation of Supervised Release hearing
21
     via Zoom currently set for 12:30 P.M. on January 11, 2021 is CONTINUED to 10:00 A.M.
22

23   (PDT), Monday, June 21, 2021.

24          IT IS SO ORDERED.
25                                                    Dated this 4th day of January, 2021.
26

27
                                                      ROBERT C. JONES
28
                                                      United States District Judge


                                                         1
